Mikell, Judge.
1. In Ryder Integrated Logistics v. BellSouth Telcommunications, 281 Ga. 736 (642 SE2d 695) (2007), the Supreme Court reversed Division 4 (a) of our opinion in Ryder Integrated Logistics v. BellSouth Telcommunications, 277 Ga. App. 679 (627 SE2d 358) (2006), holding that we erred in concluding that the insurance provision of the contract between Ryder Integrated Logistics, Inc. (“Ryder”) and BellSouth Telecommunications, Inc. (“BellSouth”) rendered Ryder liable for any amount beyond the $1,000,000 coverage in the CGL insurance policy. Accordingly, the portion of our decision reversed by the Supreme Court is vacated; the judgment of the Supreme Court is *377made the judgment of this court; the judgment of the trial court is affirmed in part, vacated in part; and the case is remanded with direction.
Decided May 14, 2007.
Magill & Atkinson, David M. Atkinson, Roger D. Martin, for appellants.
Smith Moore, J. Robert Persons, for appellee.
2. The parties’ joint motion to withdraw the motion of BellSouth for permission to file a supplemental brief is granted.

Judgment affirmed in part and vacated in part, and case remanded with direction.


Andrews, P. J., and Phipps, J., concur.